In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00012-CR



      JESUS ANTONIO-HERNANDEZ, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 8th District Court
              Hopkins County, Texas
              Trial Court No. 2027808




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION

       Jesus Antonio-Hernandez pled guilty to murder and, following a bench trial on

punishment, was sentenced to sixty years’ imprisonment. On appeal, Antonio-Hernandez argues

that the evidence was legally insufficient to support the punishment assessed and that the trial

court erred in taking judicial notice of facts contained in the presentence investigation (PSI)

report when it was not admitted into evidence. We affirm the trial court’s judgment because

(1) Antonio-Hernandez’s punishment was within the statutory range and no separate legal

sufficiency review is required in this case and (2) the trial court could consider facts in the PSI

report even though it was not admitted into evidence.

I.     Antonio-Hernandez’s Punishment Was Within the Statutory Range and No
       Separate Legal Sufficiency Review is Required in this Case

       A sentence “within the proper range of punishment” normally “will not be disturbed on

appeal.” Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App. 1984); see Harvey v. State,

173 S.W.3d 841, 850 (Tex. App.—Texarkana 2005, no pet.)). Antonio-Hernandez’s sixty-year

sentence is within the appropriate range for a first-degree felony. See TEX. PENAL CODE ANN.

§ 12.32. “[S]entencing is within the sound discretion of the trial court, and we review the

sentence imposed by a trial court for an abuse of such discretion.” Harvey, 173 S.W.3d at 850.

Antonio-Hernandez has neither argued nor explained how the trial court, which assessed a

punishment well within the statutory range, abused its discretion in assessing his sentence. “A

trial court will be found to have abused its discretion only if there is no evidence or factual basis

for the punishment imposed.” Id. Here, even if Antonio-Hernandez’s brief could somehow be


                                                 2
read to encompass the issue, the evidence that Antonio-Hernandez committed murder, including

his confession to the offense and the fact that the sentence is within the statutory range, leads to

the conclusion that the trial court did not abuse its discretion in assessing it. See id.

        Even so, in his first point of error, Antonio-Hernandez challenges the legal sufficiency of

the evidence supporting the punishment assessed. Antonio-Hernandez cites to no authority to

support the argument that courts should conduct a legal sufficiency review of evidence

supporting an assessed sentence in the absence of an allegation that increases or alters the

applicable range of punishment. Indeed, Antonio-Hernandez readily acknowledges that we may

determine that a review for legal “sufficiency of punishment evidence is not a viable line of

appellate inquiry.”

        This issue was recently addressed by our sister court in Montelongo v. State, and we

adopt its reasoning. Montelongo v. State, No. 08-18-00093-CR, 2020 WL 4034961, at *5 (Tex.

App.—El Paso July 17, 2020, pet. ref’d) (not designated for publication).1 In that case, the

El Paso Court of Appeals explained:

        Underpinning legal-sufficiency review is the principle that “no person shall be
        made to suffer the onus of a criminal conviction except upon sufficient proof—
        defined as evidence necessary to convince a trier of fact beyond a reasonable
        doubt of the existence of every element of the offense.” Jackson v. Virginia, 443
        U.S. 307, 316 (1979). While an appellate court always has the responsibility to
        confirm, when challenged, that the evidence at issue comports with the beyond-a-
        reasonable-doubt standard during the guilt/innocence stage of a criminal
        proceeding, the same need not be said during the punishment phase. Except for
        enhancement allegations, which, like criminal elements, impose on the State a
        beyond-a-reasonable-doubt standard of evidentiary proof, see e.g. Wood v. State,

1
 “Although unpublished cases have no precedential value, we may take guidance from them ‘as an aid in developing
reasoning that may be employed.’” Rhymes v. State, 536 S.W.3d 85, 99 n.9 (Tex. App.—Texarkana 2017, pet.
ref’d) (quoting Carrillo v. State, 98 S.W.3d 789, 794 (Tex. App.—Amarillo 2003, pet. ref’d)).
                                                       3
       486 S.W.3d 583, 589 (Tex. Crim. App. 2016) (applying legal sufficiency review
       to evidence supporting “true” finding of enhancement paragraph), when it comes
       to assessing the appropriate punishment applicable to a particular defendant,
       “neither party carries the burden of proving what punishment should be assessed
       within the statutorily prescribed range applicable to a given offense,” Jordan v.
       State, 256 S.W.3d 286, 291 (Tex. Crim. App. 2008).
               Indeed, we have found no case in which the Court of Criminal Appeals
       has ever applied a legal-sufficiency review to a punishment proceeding that did
       not involve some form of statutory enhancement allegation which increased the
       punishment applicable to a given offense. Rather, in the context of punishment
       assessment alone, the Court has observed that when “considering all of the
       evidence admitted during the guilt and punishment phases, the factfinder engages
       in a normative process that is uninhibited by any required, specific fact
       determination to decide what particular punishment to assess within the range
       prescribed by law.” Jordan, 256 S.W.3d at 292. In such a context, the fact
       finder’s discretion to impose any punishment within the prescribed range is
       essentially “unfettered.” Ex parte Chavez, 213 S.W.3d 320, 323 (Tex. Crim. App.
       2006).

Id.

       As a result, because the State did not raise any allegation that would increase or alter the

normal applicable range of punishment “and the trial court assessed punishment within the

statutory range, a review of the legal sufficiency of the evidence on which the trial court based its

punishment assessment is simply not possible.”          Id.   Consequently, we overrule Antonio-

Hernandez’s first point of error.

II.    The Trial Court Could Consider Unobjected-to Facts in the PSI Report Even
       Though It Was Not Admitted into Evidence

       After Antonio-Hernandez’s plea of guilt, the trial court ordered the preparation of a PSI

report as required by Article 42A.252 of the Texas Code of Criminal Procedure. At punishment,

the State asked the trial court to take judicial notice of its file, including the PSI report, without

objection from Antonio-Hernandez. During closing argument, Antonio-Hernandez relied on

                                                  4
information contained in the PSI report, including the lack of a significant criminal record and

statements made by Antonio-Hernandez that he did not intend to kill the victim. At sentencing,

the trial court made statements indicating that it considered evidence from the PSI report.2

Antonio-Hernandez filed a motion for new trial on punishment complaining that the trial court

erred in considering the facts contained in the PSI report. The trial court denied Antonio-

Hernandez’s motion after noting, “The facts referenced by the defendant and cited by the Court

were contained in the pre-sentence investigation report as part of the agreement of the parties.”

        On appeal, Antonio-Hernandez argues that the trial court erred in considering the facts in

the PSI report because they were not offered by the State or admitted into evidence. We

disagree. Nothing requires the PSI report to be admitted into evidence before a trial court can

consider it, and we have previously stated that, because the PSI report often contains confidential

information, “the better practice is to not admit the PSI into evidence.” Bell v. State, 155 S.W.3d

635, 639 n.3 (Tex. App.—Texarkana 2005, no pet.); see TEX. CODE CRIM. PROC. ANN. art.

42A.256.

        “When the judge assesses the punishment, the judge may order a presentence report . . . ,

and after considering the report, and after the hearing of the evidence . . . , the judge shall

forthwith announce the judge’s decision in open court as to the punishment to be assessed.”

2
 Specifically, Antonio-Hernandez complains that the following statement by the trial court showed that it considered
the truth of the facts stated in the PSI report:
          That’s what I’m always interested in, is the truth. And what I found fascinating in reviewing the
          discovery, which took me many, many hours, part of the discovery in this case involved 24 separate
          disks of various videos from officers’ dash cam videos, to body cam videos, to interview room
          videos, and from the very beginning, when officers first arrived, that’s when it started, first arrived
          to investigate the scene of the burned-out vehicle that had been reported by some citizens who
          happened to be riding around and found the truck, discovered what appeared to be human remains in
          the truck and called it in.
                                                         5
TEX. CODE CRIM. PROC. ANN. art. 37.07, § 3(d) (Supp.). “Because a PSI report is intended to

acquaint the sentencing trial judge with the defendant’s criminal history, and the defendant has a

full opportunity to object to the accuracy of the PSI report, a trial court may consider unobjected-

to [facts] listed in the PSI report when assessing an appropriate sentence.” Jackson v. State, 474

S.W.3d 755, 757–58 (Tex. App.—Houston [14th Dist.] 2014, pet. ref’d).

       In fact, in an unpublished opinion, the Texas Court of Criminal Appeals concluded that a

trial court could consider facts contained in a judicially noticed PSI report for the purpose of

finding enhancement allegations true based on prior convictions. See Brewer v. State, No. 1270-

03, 2004 WL 3093224, at *2–3 (Tex. Crim. App. May 19, 2004) (not designated for publication).

This opinion is not precedent, and we do not cite it as authority, but the court’s reasoning is

persuasive. See TEX. R. APP. P. 77.3. The court wrote:

       The purpose of compiling a PSI is to fully inform the trial court of the
       circumstances of the offense, the defendant’s background, education, prior
       offenses, and prospects for rehabilitation, and the harm, if any, caused to the
       victim of a crime. There would be little purpose in compiling this report if the
       trial judge cannot rely upon the information contained within it. Because the
       Texas Legislature gave the defendant an explicit statutory right and opportunity to
       object to the factual accuracy of its contents and to correct any mistakes or
       misstatements, it surely intended that the trial judge would rely upon unobjected-
       to facts contained within that PSI when assessing an appropriate punishment.

Brewer, 2004 WL 3093224, at *3 (footnotes omitted) (citations omitted); see Petrea v. State, No.

06-18-00075-CR, 2018 WL 4472224, at *2 (Tex. App.—Texarkana Sept. 19, 2018, no pet.)

(mem. op., not designated for publication) (“[W]hen a PSI report is prepared, the trial court may

take judicial notice of unobjected-to facts contained within the PSI report.”).



                                                 6
       In sum, because Antonio-Hernandez did not object to the accuracy of statements

contained in the PSI report but instead relied on it in closing argument and because the report is

not required to be admitted into evidence before it can be considered, we overrule Antonio-

Hernandez’s last point of error.

III.   Conclusion

       We affirm the trial court’s judgment.




                                               Ralph K. Burgess
                                               Justice

Date Submitted:        June 17, 2021
Date Decided:          July 29, 2021

Do Not Publish




                                                 7